Ex. 10.28
April 16, 2004
As amended on August 11, 2005
As amended and restated as of December 31, 2008
Mr. Frank Tworecke
11102 Hidden Trail Drive
Owings Mills, MD 21117
Dear Frank,
     This amended and restated letter agreement is made and entered into between
The Warnaco Group, Inc. (together with its subsidiaries, divisions and
affiliates, the “Company”) and you to be effective as of the close of business
on December 31, 2008 and reflects our best efforts to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), and its implementing regulations and guidance
(“Section 409A”). As such, as of the close of business on December 31, 2008,
this letter agreement amends and restates the letter agreement between us dated
as of April 16, 2004, as amended on August 11, 2005. Except as otherwise
provided in this agreement, the terms of your employment with the Company shall
be governed by the Warnaco Job Application and current Employee Handbook.

  1.   The Company agrees to employ you and you agree to serve as Group
President, Sportswear of the Company, and you shall have such authorities,
duties and responsibilities commensurate with that position, including but not
limited to operational responsibility for the Company’s Calvin Klein Men’s and
Women’s Underwear, Chaps and Calvin Klein Jeans units. In carrying out your
duties, you shall report to the Chief Executive Officer of the Company. You
agree to devote your full time and best efforts to the satisfactory performance
of such services and duties as the position requires, and you shall be entitled
to (i) serve on the boards of directors of trade associations, charitable
organizations and for-profit businesses, subject to the reasonable approval of
the Chief Executive Officer and the Company’s Board of Directors, (ii) engage in
charitable activities and community affairs and (iii) manage your personal
investments and affairs, provided that such activities do not interfere with the
proper performance of your duties and responsibilities for the Company. The
Company acknowledges that as of the Effective Date, the Executive is employed by
the Company as President, Warnaco Sportswear Group.     2.   The term (the
“Term”) of your employment under this letter agreement began on May 7, 2004 (the
“Commencement Date”) and shall end at the close of business on the third
anniversary of the Commencement Date; provided, however, that the Term shall
thereafter be automatically extended for additional one-year periods unless
either you or the Company gives the other written notice at least 120 days prior
to the then-scheduled expiration of the Term that such party is electing not to
so extend the Term. Notwithstanding the foregoing, the Term shall end on the

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 2

      date on which your employment is terminated by either party in accordance
with the provisions herein.     3.   Your compensation shall be as follows:

  a.   During the Term, you shall be paid an annual base salary of $700,000
(“Base Salary”), payable in semi-monthly payments of $29,166.66. Your Base
Salary may be reviewed annually by the Compensation Committee of the Board of
Directors in consultation with the Chief Executive Officer and may be increased
based on such performance review within the Company’s discretion. You shall not
be entitled to any additional compensation for service as an officer or member
of any board of directors of any affiliate of the Company. The Company
acknowledges that as of the Effective Date, Base Salary is $775,000, payable in
semi-monthly payments of $32,291.67.     b.   During the Term, commencing with
the Company’s fiscal year 2004, you shall be eligible to receive an annual cash
incentive award under The Warnaco Group, Inc. Incentive Compensation Plan
(“Bonus Plan”) with a target of 70% of Base Salary (“Target Bonus”). The terms
and conditions applicable to such annual cash incentive award, including but not
limited to the determination of performance targets (following consultation with
you), the ultimate amount of such award, and the timing of payment of any such
award, shall be determined in accordance with the terms of the Bonus Plan. The
Company acknowledges that as of the Effective Date, Target Bonus is 85% of Base
Salary.

  i.   For fiscal year 2004, you shall receive a minimum guaranteed annual
incentive award of $250,000. Any annual incentive award, including any annual
incentive award for fiscal year 2004, shall be payable to you when bonuses for
the applicable performance period are paid to other senior executives of the
Company, but in all events no later than the 60th day following the end of the
fiscal year for which the annual incentive award has been earned.

  c.   Pursuant to the Warnaco 2003 Stock Incentive Plan (the “Plan”), on the
Commencement Date you were granted 35,000 shares of restricted stock
(“restricted stock”) and an option to purchase 210,000 shares of the Company’s
outstanding common stock (the “option”), subject to the terms and conditions of
such awards as set out in the Plan. You may also be eligible to receive future
grants of restricted stock and/or options or other forms of equity compensation
at the sole discretion of the Compensation Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 3

  i.   Except as otherwise provided herein, the restricted stock as described
herein and the option as described herein shall vest 33% on May 1, 2005 and
shall vest 33% on each of May 1, 2006 and May 1, 2007, provided that you are
employed by the Company on such vesting date and have not given notice to the
Company that you are voluntarily resigning, without Good Reason (as defined in
Exhibit A), prior to such vesting date. The form of the Restricted Stock Award
Agreement for the restricted stock was attached as Exhibit B to the form of this
letter agreement dated as of April 16, 2004. The form of the Non-Qualified Stock
Option Agreement for the option was attached as Exhibit C to the form of this
letter agreement dated as of April 16, 2004.     ii.   You shall be subject to
the equity ownership, retention and other requirements applicable to senior
executives of the Company. Except as otherwise expressly provided herein, all
equity grants shall be governed by the applicable plan and award agreement, as
in effect on the date hereof and as may be hereafter changed in accordance with
such plan and agreement.

  d.   During the Term beginning with fiscal year 2005, provided you are
employed by the Company, you shall be entitled to an annual award with an
aggregate grant date value equal to 10% of the sum of Base Salary plus Annual
Bonus as defined in this paragraph 3(d) if you will be less than age 60 by the
end of the applicable fiscal year and 13% of such amount if you will be age 60
or older by the end of the applicable fiscal year (“Supplemental Award”), with
the first such award being made no later than 60 days after the Effective Date.
For this purpose, Base Salary shall be the Base Salary paid to you for the
fiscal year prior to the award year and Annual Bonus shall be the annual bonus
awarded to you by the Board for such fiscal year. The Supplemental Award shall
not be awarded to you until after the determination by the Board of your annual
bonus for the prior fiscal year (but in no event later than 60 days thereafter
for any award made after fiscal year 2005) and 50% of the value of the
Supplemental Award shall be awarded in the form of restricted shares pursuant to
the applicable Stock Incentive Plan (“Career Shares”) and 50% shall be awarded
in the form of a credit to a bookkeeping account maintained by the Company for
your account (the “Notional Account”). Any Career Shares awarded hereunder shall
be governed by the applicable Stock Incentive Plan and, if applicable, any award
agreement. For purposes of this paragraph 3(d), each Career Share shall be
valued at the closing price of a share of the Company’s common stock (“Share”)
on the date that the Supplemental Award is made. For the Notional Account, the

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 4

      Company shall select the investment alternatives available to you under
the Company’s 401(k) plan. The balance in the Notional Account shall
periodically be credited (or debited) with the deemed positive (or negative)
return based on returns of the permissible investment alternative or
alternatives under the Company’s 401(k) plan as selected in advance by you (and
in accordance with the applicable rules of such plan or investment alternative)
to apply to such Notional Account, with such deemed returns calculated in the
same manner and at the same times as the return on such investment
alternative(s). The Company’s obligation to pay the amount credited to the
Notional Account, including any return thereon provided for in this paragraph
3(d), shall be an unfunded obligation to be satisfied from the general funds of
the Company. Except as otherwise provided in paragraphs 6 or 8 below or the
applicable Stock Incentive Plan and provided that you are employed by the
Company on such vesting date, any Supplemental Award granted in the form of
Career Shares will vest as follows: 50% of the Career Shares will vest on the
earlier of your 62nd birthday or upon your obtaining 15 years of “Vesting
Service” and 100% of the Career Shares will vest on the earliest of (i) your
65th birthday, (ii) upon your obtaining 20 years of “Vesting Service” or
(iii) 10th anniversary of the date of grant. Except as otherwise provided in
paragraphs 6 or 8 below, and provided that you are employed by the Company on
such vesting date, any Supplemental Award granted as a credit to the Notional
Account (as adjusted for any returns thereon) (“Adjusted Notional Account”))
shall vest as follows: 50% on the earlier of your 62nd birthday or upon your
obtaining 5 years of “Vesting Service” and 100% on the earlier of the your 65th
birthday and upon your obtaining 10 years of “Vesting Service”. For purposes of
this paragraph 3(d), “Vesting Service” shall mean the period of time that you
are employed by the Company as an executive officer. Subject to paragraph 27
hereof, upon vesting the Career Shares will be delivered to you in the form of
Shares. In addition, any unvested Adjusted Notional Account shall vest upon a
Change in Control as defined in clauses (i) or (ii) of the definition of “Change
in Control” on Exhibit A attached hereto if such event qualified as a “change in
control event” under Section 409A (“409A CIC Event”). The vested balance in the
Adjusted Notional Account, if any, shall not be distributed to you until there
has been a Separation From Service (as defined in Exhibit A attached hereto) or,
if earlier, there has been a 409A CIC Event and, at such time, shall only be
distributed at the earliest time that satisfies the requirements of this
paragraph 3(d). Upon a 409A CIC Event, the vested Adjusted Notional Account
shall be paid to you in a lump-sum cash payment. In addition, if your employment
is terminated for any reason, after taking into account paragraph 6 or paragraph
8 hereof, any unvested Supplemental Awards (whether in the

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 5

      form of Career Shares or the Adjusted Notional Account) shall be forfeited
and any vested balance in the Adjusted Notional Account, subject to paragraph 27
hereof, shall be paid to you in a cash lump-sum payment immediately following
your Separation From Service; provided, however, that if you are a “specified
employee” as determined pursuant to Section 409A as of the date of your
Separation From Service, such distribution shall not be made until the earlier
of your death or the first business day of the seventh calendar month following
the month in which your Separation From Service occurs; provided, further, that
if your employment is terminated due to Disability and such Disability satisfies
the requirements of Section 409A(a)(2)(C) of the Code or the Treasury
Regulations implementing such section, then such distribution may be made upon
your Separation From Service without regard to whether you were a “specified
employee” at such time. You can elect to delay the time and/or form of payment
of the Adjusted Notional Account under this paragraph 3(d), provided such
election is delivered to the Company in writing at least 12 months before the
scheduled payment date for such payment and the new payment date for such
payment is not earlier than (i) your death, (ii) your “disability” which
satisfies the requirements of Section 409A(a)(2)(C) and its implementing
regulations, or (iii) five (5) years from the originally scheduled payment date.
Upon the expiration or termination of the Term, the vesting and payment dates in
this paragraph 3(d) (without regard to paragraphs 6 or 8, except as otherwise
expressly provided in paragraph 8 of this Agreement) and the election right in
this paragraph 3(d) shall continue to apply to any outstanding Supplemental
Award.     e.   If you remain actively employed with the Company until the fifth
anniversary of the date you commenced employment with the Company then following
your Separation From Service (other than for Cause), the Company will pay you an
amount annually, in equal monthly installments, equal to $75,000 minus the
“Value of the Supplemental Awards,” with the first installment being paid on the
first business day of the calendar month following the calendar month within
which your Separation From Service occurs and monthly payments being paid on the
first business day of each calendar month thereafter until the earlier to occur
of (i) your death or (ii) the fifteenth anniversary of your Separation From
Service; provided that if you are a “specified employee” as of your Separation
From Service, then the first such monthly payment shall not be made until the
first business day of the seventh calendar month following the month in which
your Separation From Service occurs and, at such time, you shall receive a
lump-sum amount equal to the amount of the installments that would otherwise
have been made to you if you had not been a “specified

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 6

      employee”. Notwithstanding the foregoing, the amount payable hereunder
shall be pro-rated for the year of termination and the year in which you die
based on the number of days that elapsed in such year after your date of
termination or prior to your date of death, as the case may be. The “Value of
the Supplemental Awards” shall equal (x) the number of vested Career Shares as
of your date of termination multiplied by the applicable “Share Price” plus
(y) the Adjusted Notional Account balance as of your date of termination,
(z) divided by 9.75. For purposes of this paragraph 3(e), “Share Price” shall
mean (a) for any vested Career Shares for which the Share was sold prior to the
date you terminate employment, the sale price for such Share, with such price
increased by 7/12ths of 1% per month from the date of sale to your date of
termination and (b) for any vested Career Share for which the Share has not been
sold prior to your date of termination, the closing price of the Share on the
date you terminate employment. The provisions of this paragraph 3(e) shall
survive expiration or termination of the Term.

  4.   While you are employed by the Company, and subject, of course, to the
Company’s right to amend, modify or terminate any benefit plan or program, you
shall be entitled to participate in all Company employee benefit plans
applicable to senior executives, including the following benefits/perquisites:

  a.   Reimbursement of reasonable business expenses incurred in carrying out
your duties and responsibilities under this agreement, subject to documentation
in accordance with Company policy.     b.   Perquisites provided to other senior
executives, including a monthly car allowance of up to $1,500.     c.   Vacation
— four weeks paid vacation per calendar year.

      During the Term, you shall also be entitled to Company-paid term life
insurance with a benefit equal to $2 million, provided the Company can obtain
such insurance at commercially reasonable premium levels. In addition, during
the Term, the Company shall provide for your use a 2-bedroom apartment (together
with a furnishing allowance for such apartment not to exceed $10,000) and shall
reimburse you your costs for one weekly round-trip travel between New York and
Baltimore. Notwithstanding anything elsewhere to the contrary, except to the
extent any reimbursement, payment or entitlement pursuant to this paragraph 4
does not constitute a “deferral of compensation” within the meaning of
Section 409A, (i) the amount of expenses eligible for reimbursement or the
provision of any in-kind benefit (as defined in Section 409A) to you during any
calendar year will not affect the amount of expenses eligible for reimbursement
or provided as in-kind benefits to you in any other calendar year, (ii) the
reimbursements for

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 7

      expenses for which you are entitled shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (iii) the right to payment or reimbursement or in-kind
benefits may not be liquidated or exchanged for any other benefit.     5.   In
the event your employment is terminated without Cause (as defined in Exhibit A)
by the Company (other than upon death or due to Disability (as defined in
Exhibit A)) or you resign for Good Reason (as defined in Exhibit A), in each
case during the Term, you shall be entitled to:

  a.   Base Salary through the Date of Termination (as defined in Exhibit A),
payable on the first regularly scheduled payroll date following the Date of
Termination.     b.   Payment of an amount equal to the Base Salary that would
have been payable to you from the Date of Termination through the expiration of
the original Term, but in no event less one times Base Salary, payable in a cash
lump sum to you as soon as practicable following the Date of Termination (but in
no event later than 60 days following such date).     c.   A pro-rata bonus for
the fiscal year in which the Date of Termination occurs, based on the Company’s
performance for such year (determined by multiplying the amount you would have
received had your employment continued through the end of such fiscal year by a
fraction, the numerator of which is the number of days during such fiscal year
that you are employed by the Company and the denominator of which is 365),
payable when bonuses for such fiscal year are paid to other Company executives
(which payment date shall be no earlier than January 1st and no later than
March 15th of the year following the year in which the Date of Termination
occurs).     d.   Immediate vesting of that portion of the restricted stock
described in paragraph 3(c) above that would have vested if you had been
employed on the vesting date immediately following the Date of Termination.    
e.   That portion of the option described in paragraph 3(c) above that has
vested as of the Date of Termination remaining exercisable for two years
following the Date of Termination.     f.   Provided you make a timely election
under COBRA, continued participation on the same terms as immediately prior to
the Date of Termination (including costs of premiums) for you and your eligible
dependents in the Company’s medical and dental plans in which you and your
eligible dependents were participating immediately prior to the Date

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 8

      of Termination until the earlier of (a) the end of the applicable Term
(without regard to its earlier termination hereunder), but in no event less than
18 months, or (b) the date, or dates, you receive equivalent coverage under the
plans and programs of a subsequent employer.     g.   Any amounts earned,
accrued or owing to you but not yet paid.     h.   As a condition to receiving
severance compensation pursuant to this paragraph 5, you hereby agree to execute
and deliver to the Company a general release of claims in a form acceptable to
the Company no later than 45 days following the Date of Termination and not
revoke such release within the applicable revocation period.

  6.   In the event your employment is terminated upon death or due to
Disability during the Term, you (or your estate or legal representative, as the
case may be) shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.   A
pro-rata bonus for the fiscal year in which the Date of Termination occurs,
based on the Company’s performance for such year (determined by multiplying the
amount you would have received had your employment continued through the end of
such fiscal year by a fraction, the numerator of which is the number of days
during such fiscal year that you are employed by the Company and the denominator
of which is 365), payable when bonuses for such fiscal year are paid to other
Company executives (which payment date shall be no earlier than January 1st and
no later than March 15th of the year following the year in which the Date of
Termination occurs).     c.   Immediate vesting of 50% of the restricted stock
described in paragraph 3(c) above that remains unvested as of the Date of
Termination and 100% of that portion of the option described in paragraph 3(c)
above that remains unvested as of the Date of Termination, with any vested
portion of such option remaining exercisable for 12 months following the Date of
Termination.     d.   Any amounts earned, accrued or owing to you but not yet
paid.     e.   Immediate vesting as of the Date of Termination of 50% of any
previously granted Supplemental Award that remains unvested as of the Date of
Termination, payable in accordance with paragraph 3(d) above.

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 9



  7.   In the event the Company terminates your employment for Cause or you
voluntarily resign, you shall be entitled to Base Salary through the Date of
Termination. In the event of your termination for Cause, the unvested restricted
stock described in paragraph 3(c) above and that portion of the option described
in paragraph 3(c) above that remains unvested as of the Date of Termination
shall be forfeited. In the event of your voluntary resignation, the unvested
restricted stock described in paragraph 3(c) above and that portion of the
option described in paragraph 3(c) above that remains unvested as of the date on
which you provide written notice to the Company that you are voluntarily
resigning shall be forfeited. A voluntary resignation shall be effective on
60 days prior written notice by you to the Company, subject to early termination
by the Company, and, provided that such notice is given, shall not be deemed to
be a breach of this agreement.     8.   In the event your employment is
terminated without Cause by the Company (other than upon death or due to
Disability) or you resign for Good Reason, in both cases within one year
following a Change in Control (as defined on Exhibit A) (provided the Term is
still in effect or has expired during the one-year period), you shall be
entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.  
Payment of an amount equal to 2 times the sum of (a) Base Salary plus (b) Target
Bonus, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date).     c.   A
pro-rata Target Bonus for the year of termination, determined by multiplying the
Target Bonus by a fraction, the numerator of which is the number of days that
you were employed by the Company during the year in which the Date of
Termination occurs and the denominator of which is 365, payable in a lump sum as
soon as practicable following the Date of Termination (but in no event later
than 60 days following such date).     d.   Immediate vesting of 100% of any of
the restricted stock described in paragraph 3(c) above that remains unvested as
of the Date of Termination and 100% of that portion of the option described in
paragraph 3(c) above that remains unvested as of the Date of Termination, with
any vested portion of such option remaining exercisable for six months following
the Date of Termination and immediate vesting as of the Date of Termination of
all other outstanding equity awards (other than Career Shares), with any stock
options granted on or after August 11, 2005 remaining exercisable

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 10

      for 24 months following the Date of Termination or the remainder of the
option term, if shorter.     e.   Immediate vesting as of the Date of
Termination of any previously granted Supplemental Award, payable in accordance
with paragraph 3(d) above.     f.   Provided you make a timely election under
COBRA, continued participation on the same terms as immediately prior to the
Date of Termination (including costs of premiums) for you and your eligible
dependents in the Company’s medical and dental plans in which you and your
eligible dependents were participating immediately prior to the Date of
Termination until the earlier of (a) the end of the applicable Term (without
regard to its earlier termination hereunder), but in no event less than
24 months, or (b) the date, or dates, you receive equivalent coverage under the
plans and programs of a subsequent employer.     g.   Any amounts earned,
accrued or owing to you but not yet paid.     h.   As a condition to receiving
severance compensation pursuant to this paragraph 8, you hereby agree to execute
and deliver to the Company a general release of claims in a form acceptable to
the Company no later than 45 days following the Date of Termination and not
revoke such release within the applicable revocation period.

  9.   In the event the Company provides written notice to you in accordance
with paragraph 2 above that the Term shall not renew and upon or at any time
after such expiration of the Term the Company terminates your employment under
circumstances that during the Term would constitute a termination of employment
without Cause, you shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.  
Payment of an amount equal to one times Base Salary, payable in a cash lump sum
as soon as practicable following the Date of Termination (but in no event later
than 60 days following such date).     c.   That portion of the option described
in paragraph 3(c) above that has vested as of the Date of Termination remaining
exercisable for nine months following the Date of Termination.     d.   Provided
you make a timely election under COBRA, continued participation on the same
terms as immediately prior to the Date of Termination (including costs of
premiums) for you and your eligible

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 11

      dependents in the Company’s medical and dental plans in which you and your
eligible dependents were participating immediately prior to the Date of
Termination for 18 months following the Date of Termination.     e.   Any
amounts earned, accrued or owing to you but not yet paid.     f.  
Notwithstanding the foregoing, in the event that (i) the Company provides
written notice to you in accordance with paragraph 2 above that the Term shall
not renew, (ii) upon or after such expiration of the Term the Company terminates
your employment under circumstances that during the Term would constitute a
termination of employment without Cause, and (iii) such notice of non-renewal of
the Term and such termination both occur on or within one year following a
Change in Control, then you shall be entitled to the payments, benefits and
entitlements under paragraph 8 hereof instead of this paragraph 9.     g.   As a
condition to receiving severance compensation pursuant to this paragraph 9, you
hereby agree to execute and deliver to the Company a general release of claims
in a form acceptable to the Company no later than 45 days following the Date of
Termination and not revoke such release within the applicable revocation period.

  10.   Any amounts due to you under paragraphs 5, 6, 8 or 9 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty. Any payments provided pursuant to paragraph 5,
paragraph 8 or paragraph 9 shall be in lieu of any salary continuation
arrangements under any other severance program or plan of the Company.     11.  
a. Notwithstanding any other provision of this Agreement, upon the termination
of your employment for any reason, unless otherwise requested by the Board, you
shall immediately resign from all boards of directors of any affiliate of the
Company, if any, of which you may be a member, and as a trustee of, or fiduciary
to, any employee benefit plans of the Company or any affiliate of the Company.
You agree to execute any and all documentation of such resignations upon request
by the Company, but you shall be treated for all purposes as having so resigned
upon termination of your employment, regardless of when or whether you execute
any such documentation.         b. Section 409A. Notwithstanding anything to the
contrary in this Agreement or elsewhere (except for paragraphs 3(d) and 3(e) of
this Agreement), if you are a “specified employee” as determined pursuant to
Section 409A as of the date of your Separation From Service and if any payment,
benefit or entitlement provided for in this Agreement or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 12

      paid or provided in a manner otherwise provided herein or otherwise
without subjecting you to additional tax, interest or penalties under
Section 409A, then any such payment, benefit or entitlement that is payable
during the first six months following your Separation From Service shall be paid
or provided to you in a cash lump-sum on the earlier of your death or the first
business day of the seventh calendar month following the month in which your
Separation From Service occurs. In addition, any payment, benefit or entitlement
due upon a termination of your employment that represents a “deferral of
compensation” within the meaning of Section 409A (other than any payments due
pursuant to paragraphs 3(d) and 3(e) of this Agreement) shall only be paid or
provided to you upon a Separation From Service, in which case any reference to
“Date of Termination” in connection with such payment, benefit or entitlement
shall be deemed to be a reference to “Separation From Service” and the actual
payment date within the time specified in the applicable provision of paragraphs
5, 6, 7, 8 or 9 shall be within the Company’s sole discretion. Notwithstanding
anything to the contrary in this Agreement or otherwise, any payment or benefit
under this Agreement or otherwise which is exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid or
provided to you only to the extent the expenses are not incurred or the benefits
are not provided beyond the last day of your second taxable year following your
taxable year in which your Separation From Service occurs; and provided further
that the Company reimburses such expenses no later than the last day of your
third taxable year following your taxable year in which your Separation From
Service occurs. Finally, to the extent that the provision of any benefit
pursuant to paragraph 5(f), paragraph 8(f) or paragraph 9(d) hereof is taxable
to you, any such reimbursement shall be paid to you on or before the last day of
your taxable year following your taxable year in which the expense is incurred
and such reimbursement shall not be subject to liquidation or exchange for any
other benefit.     12.   You acknowledge that in your capacity in management you
have had or will have a great deal of exposure and access of the Company’s trade
secrets and confidential and proprietary information. Therefore, during the Term
and thereafter (provided you are employed by the Company) and for 12 months
following the termination of your employment with the Company, to protect the
Company’s trade secrets and other confidential and proprietary information, you
agree that you will not, other than in the ordinary course of performing your
duties hereunder or as agreed by the Company in writing, engage in a
“Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its affiliates is engaged in business. You shall not be deemed
to be in violation of this paragraph 12 by reason of the fact that you own or
acquire, solely as an investment, up to two percent (2%) of the outstanding
equity securities

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 13

      (measured by value) of any entity. “Competitive Business” shall mean a
business primarily engaged in apparel design or apparel wholesaling.     13.  
Upon any termination of employment (whether during or after the expiration of
the Term), you agree to refrain from directly or indirectly soliciting any
employee of the Company or an affiliate of the Company to terminate his/her
employment (excluding, only, your personal assistant) on your own behalf or on
behalf of any other person or entity or from directly or indirectly hiring any
key employee (e.g., any management-level employee or any designer) of the
Company for a period of eighteen (18) months thereafter. In addition, you agree
that for a period of eighteen (18) months following the termination of your
employment with the Company (whether during or after the expiration of the
Term), you will not, without the prior written consent of the Company, directly
or indirectly, solicit or encourage any customer of the Company or any affiliate
of the Company to reduce or cease its business with the Company or any such
affiliate of the Company or otherwise interfere with the relationship of the
Company or any affiliate of the Company with its customers. You and the Company
each agree to refrain from making any statements or comments of a defamatory or
disparaging nature to third parties regarding each other (including, in the case
of the Company, an affiliate of the Company or the Company’s officers,
directors, personnel or products). You and the Company each understand that
either party should be entitled to respond truthfully and accurately to
statements about such party made publicly by you or the Company, as the case may
be, provided that such response is consistent with your or the Company’s
obligations not to make any statements or comments of a defamatory or
disparaging nature as set forth herein above.     14.   During the Term and
thereafter, other than in the ordinary course of performing your duties for the
Company or as required in connection with providing any cooperation to the
Company pursuant to paragraph 20 below, you agree that you will not disclose to
anyone or make use of any trade secret or proprietary or confidential
information of the Company or any affiliate of the Company, including such trade
secret or proprietary or confidential information of any customer or other
entity to which the Company owes an obligation not to disclose such information,
which you acquire during the course of your employment, including, but not
limited to, records kept in the ordinary course of business, except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent or actual
jurisdiction to order you to divulge, disclose or make accessible such
information. The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure by you or (ii) becomes known to the public
through no wrongful disclosure by or act of you or any of your representatives.
In

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 14

      the event you are requested by subpoena, court order, investigative
demand, search warrant or other legal process to disclose any information
regarding the Company, you agree, unless prohibited by law or Securities and
Exchange Commission regulation, to give the Company’s General Counsel prompt
written notice of any request for disclosure in advance of your making such
disclosure and you shall not disclose such information regarding the Company
unless and until the Company has expressly authorized you to do so in writing or
the Company has had a reasonable opportunity to object to such a request or to
litigate the matter (of which the Company agrees to keep you reasonably
informed) and has failed to do so.     15.   You hereby sell, assign and
transfer to the Company all of your right, title and interest in and to all
inventions, discoveries, improvements and copyrightable subject matter (the
“Rights”) which during the period of your employment are made or conceived by
you, alone or with others, and which are within or arise out of any general
field of the Company’s business or arise out of any work you perform, or
information you receive regarding the business of the Company, while employed by
the Company. You shall fully disclose to the Company as promptly as available
all information known or possessed by you concerning any Rights, and upon
request by the Company and without any further remuneration in any form to you
by the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights.     16.   You agree that at the
time of the termination of employment (whether during or after the expiration of
the Term), whether at your instance or the Company, and regardless of the
reasons therefore, you will promptly deliver to the Company’s General Counsel,
and not keep or deliver to anyone else, any and all of the following which is in
your possession or control: (i) Company property (including, without limitation,
credit cards, computers, communication devices, home office equipment and other
Company tangible property) and (ii) notes, files, memoranda, papers and, in
general, any and all physical matter and computer files containing confidential
or proprietary information of the Company or any of the Company’s affiliates,
including any and all documents relating to the conduct of the business of the
Company or any of the Company’s affiliates and any and all documents containing
confidential or proprietary information of the customers of the Company or any
of the Company’s affiliates, except for (x) any documents for which the
Company’s General Counsel has given written consent to removal at the time of
termination, (y) any documents on your personal computer if you destroy such
documents and give a notarized written affidavit of such destruction and (z) any
information necessary for you to retain for tax purposes (provided you

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 15

      maintain the confidentiality of such information in accordance with
paragraph 14 above).     17.   Any failure by you to comply with the provisions
of paragraphs 12, 13, 14, 15 or 16 shall relieve the Company of any of its
obligations pursuant to this agreement, including pursuant to paragraphs 5, 6, 8
and 9.     18.   From and after the date hereof, should any disagreement, claim
or controversy arise between you and the Company with respect to this agreement
or your employment by the Company, the same may be enforced at the option of
either party by confidential, binding and final arbitration in New York, New
York before a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. With respect to any dispute
regarding whether Cause (as defined in Exhibit A) or Good Reason (as defined in
Exhibit A) exists as a basis for forfeiting your outstanding stock options or
restricted stock, the parties agree that any determination by the committee
administering the applicable plan that Cause or Good Reason did or did not exist
shall not be binding in the arbitrator(s). The award of the arbitrator with
respect to such disagreement, claim or controversy shall be enforceable in any
court of competent jurisdiction and shall be binding upon the parties hereto.
You consent to the personal jurisdiction of the Courts of the State of New York
(including the United States District Court for the Southern District of New
York) in any proceedings for equitable relief. You further agree not to
interpose any objection or improper venue in any such proceeding or interpose
any defense that the Company has an adequate remedy at law or that the injury
suffered by the Company is not irreparable. You and the Company agree that each
party shall be responsible for its own costs and expenses, including attorneys’
fees, provided, however, that if you substantially prevail with respect to all
claims that are the subject matter of the dispute, your costs, including
reasonable attorneys’ fees, shall be borne by the Company; provided that if such
costs are not reimbursed in connection with a dispute exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(11) then such payment shall
be made by the Company to you in the year following the year in which the
dispute is resolved.     19.   You expressly agree and acknowledge that any
breach or threatened breach of any obligation set forth in paragraphs 12, 13,
14, 15 or 16 above will cause the Company irreparable harm for which there is no
adequate remedy at law, and as a result of this the Company shall be entitled to
seek the issuance by a court of competent jurisdiction of an injunction,
restraining order or other equitable relief in favor of itself, without the
necessity of posting a bond and without proving actual damages, restraining you
from committing or continuing to commit any such violation.

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 16

  20.   Following the Date of Termination, upon reasonable request by the
Company, you shall cooperate with the Company or any of its affiliates with
respect to any legal or investigatory proceeding, including any government or
regulatory investigation, or any litigation or other dispute relating to any
matter in which you were involved or had knowledge during your employment with
the Company, subject to your reasonable personal and business schedules. The
Company shall reimburse you for all reasonable out-of-pocket costs, such as
travel, hotel and meal expenses and reasonable attorneys’ fees, incurred by you
in providing any cooperation pursuant to this paragraph 20; provided such
expenses shall be paid to you as soon as practicable but in no event later than
the end of the calendar year following the calendar year in which the expenses
are incurred, subject in all cases to your providing appropriate documentation
to the Company. The Company shall also pay you a reasonable per diem amount for
your time (other than for time spent preparing for or providing testimony) which
shall be based upon your Base Salary at the Date of Termination, with such per
diem paid to you in the calendar month following the month in which you provide
such assistance. Any reimbursement or payment under this paragraph 20 shall not
affect the amount of the reimbursement or payment to you in any other taxable
year. The right to payment or reimbursement pursuant to this paragraph 20 shall
not be liquidated or exchanged for any other benefit.     21.   You represent
and warrant that you have the free and unfettered right to enter into this
agreement and to perform your obligations under it and that you know of no
agreement between you and any other person, firm or organization, or any law or
regulation, that would be violated by the performance of your obligations under
this agreement. You agree that you will not use or disclose any confidential or
proprietary information of any current or prior employer in the course of
performing your duties for the Company or any of its affiliates.     22.   The
invalidity or unenforceability of any particular provision or provisions of this
agreement (as determined by an arbitrator or a court of competent jurisdiction)
shall not affect the other provisions hereof and this agreement shall be
construed in all respects as if such invalid or unenforceable provisions had
been omitted.     23.   This agreement (including its Exhibits) and the
documents referred to herein constitute the full and complete understanding and
agreement of the parties concerning the subject matter hereof and, as of the
close of business on December 31, 2008, shall supersede all prior
representations, understandings and agreements with respect thereto, including,
without limitation, the letter agreement between the Company and you dated as of
April 16, 2004 relating to a certain retirement benefit (but shall not supersede
any agreements governing any equity awards outstanding as of December 31, 2008),
and cannot be amended, changed, modified in any respect, without the written
consent of the parties, except that the

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 17

      Company reserves the right in its sole discretion to make changes at any
time to the other documents referenced in this letter agreement. For the
avoidance of doubt, for any termination of employment prior to January 1, 2009,
paragraphs 5 through 9, as applicable, of this letter agreement in effect prior
to this amendment and restatement shall govern and control. No waiver by either
party of any breach by the other party of any condition or provision contained
in this agreement shall be deemed to be a waiver of a similar or dissimilar
condition or provision.     24.   This agreement shall be binding upon and shall
inure to the benefit of successors and assigns of the Company.     25.   This
agreement shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its provisions as to choice of laws. The
respective rights and obligations of the parties hereunder, including without
limitation paragraphs 12 through 16, shall survive any expiration of the Term,
including expiration thereof upon your termination of employment for whatever
reason, to the extent necessary to the intended preservation of such rights and
obligations.     26.   Any notice given to either you or the Company under this
agreement shall be in writing and shall be deemed to have been given upon actual
receipt or refusal to accept receipt, with any such notice duly addressed to you
or the Company, as the case may be, at the address indicated below or to such
other address as such Party may subsequently designate by written notice in
accordance with this paragraph 26: If to the Company: The Warnaco Group, Inc.,
501 Seventh Avenue, New York, New York 10018, Attention: General Counsel; If to
you: at your home address as indicated on the Company’s records.     27.   The
Company may withhold from any amounts payable under this agreement such Federal,
state, local or other taxes as shall be required to be withheld pursuant to any
applicable law or regulation.     28.   The Company hereby agrees during, and
after termination of, your employment to indemnify you and hold you harmless,
both during the Term and thereafter, to the fullest extent permitted by law and
under the certificate of incorporation and by-laws of the Company against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorneys’ fees), losses, amounts paid in
settlement to the extent approved by the Company, and damages resulting from
your good faith performance of your duties as an officer or director of the
Company or any affiliate of the Company. The Company shall reimburse you for
expenses incurred by you in connection with any proceeding hereunder upon your
written request for such reimbursement and your submission of the appropriate
documentation associated with these expenses. Such request shall include an
undertaking by you to repay the amount

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 18

      of such advance or reimbursement if it shall ultimately be determined that
you are not entitled to be indemnified hereunder against such costs and
expenses. The Company shall use commercially reasonable efforts to obtain and
maintain directors’ and officers’ liability insurance covering you to the same
extent as the Company covers its other officers and directors.

29.      a.   If any amount, entitlement, or benefit paid or payable to you or
provided for your benefit under this agreement and under any other agreement,
plan or program of the Company (such payments, entitlements and benefits
referred to as a “Payment”) is subject to the excise tax imposed under
Section 4999 of the Code or any similar federal or state law (an “Excise Tax”),
then notwithstanding anything contained in this agreement to the contrary, to
the extent that any or all Payments would be subject to the imposition of an
Excise Tax, the Payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in your retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the Excise Tax), than if you received all of the Payments
(such reduced amount is hereinafter referred to as the “Limited Payment
Amount”). The Company shall reduce or eliminate the Payments, by first reducing
or eliminating those payments or benefits which are payable in cash and then by
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as defined below).

  b.   All calculations under this paragraph 29 shall be made by a nationally
recognized accounting firm designated by the Company and reasonably acceptable
to you (other than the accounting firm that is regularly engaged by any party
who has effectuated a Change in Control) (the “Accounting Firm”). The Company
shall pay all fees and expenses of such Accounting Firm. The Accounting Firm
shall provide its calculations, together with detailed supporting documentation,
both to the Company and you within 45 days after the Change in Control or the
Date of Termination, whichever is later (or such earlier time as is requested by
the Company) and, with respect to the Limited Payment Amount, shall deliver its
opinion to you that you are not required to report any Excise Tax on your
federal income tax return with respect to the Limited Payment Amount
(collectively, the “Determination”). Within 5 days of your receipt of the
Determination, you shall have the right to dispute the Determination (the
“Dispute”). The existence of the Dispute shall not in any way affect your right
to receive the Payments in accordance with the Determination. If there is no
Dispute, the Determination by the Accounting Firm shall be final binding

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 19

      and conclusive upon the Company and you (except as provided in clause (c)
below).     c.   If, after the Payments have been made to you, it is established
that the Payments made to you, or provided for your benefit, exceed the
limitations provided in clause (a) above (an “Excess Payment”) or are less than
such limitations (an “Underpayment”), as the case may be, then the provisions of
this clause (c) shall apply. If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, you shall repay the Excess Payment to the Company within 20 days
following the determination of such Excess Payment. In the event that it is
determined by (i) the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS, (ii) pursuant to a determination by a
court, or (iii) upon the resolution to your satisfaction of the Dispute, that an
Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to you within 10 days of such determination or resolution together
with interest on such amount at the applicable federal short-term rate, as
defined under Section 1274(d) of the Code and as in effect on the first date
that such amount should have been paid to you under this agreement, from such
date until the date that such Underpayment is made to you.

 



--------------------------------------------------------------------------------



 



Mr. Frank Tworecke
December 31, 2008
Page 20



     IN WITNESS WHEREOF, the Company and you have voluntarily executed this
letter agreement to be effective as of the close of business on December 31,
2008.

            Very truly yours,

THE WARNACO GROUP, INC.
      /s/ Joseph R. Gromek       Name:   Joseph R. Gromek      Title:  
President and Chief Executive Officer     

Agreed to and accepted
/s/ Frank Tworecke                                         
Frank Tworecke

 



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
“Cause” shall mean:

(i)   willful misconduct by you which is injurious to the Company’s interests;  
(ii)   willful breach of duty by you in the course of your employment, which, if
curable, is not cured within 10 days after your receipt of written notice from
the Company;   (iii)   willful failure by you after having been given written
notice from the Company to perform your duties other than a failure resulting
from your incapacity due to physical or mental illness; or   (iv)   indictment
of you for the commission of a felony, or your engagement in other willful
misconduct which is injurious to the business or reputation of the Company.

For purposes of this definition of “Cause,” no act or omission by you shall be
deemed to be “willful” if you had a reasonable good faith belief that such act
or failure to act was in the best interests of the Company. The determination to
terminate your employment for Cause shall be made by the Board of Directors of
the Company and prior to such determination you shall have the right to appear
(represented by counsel) before a committee designated by the Board.
“Change in Control” shall mean any of the following:

(i)   any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934) or group of persons acting jointly or in
concert, but excluding a person who owns more than 5% of the outstanding shares
of the Company as of the date of the Commencement Date, becomes a “beneficial
owner” (as such term is used in Rule 13d-3 promulgated under that Act), of 50%
or more of the Voting Stock of the Company;   (ii)   all or substantially all of
the assets of the Company are disposed of pursuant to a merger, consolidation or
other transaction (unless the shareholders of the Company immediately prior to
such merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or  
(iii)   approval by the shareholders of the Company of a complete liquidation or
dissolution of all or substantially all of the assets of the Company.

     For purposes of this Change in Control definition, “Voting Stock” shall
mean the capital stock of any class or classes having general voting power, in
the absence of specified contingencies, to elect the directors of the Company.

 



--------------------------------------------------------------------------------



 



“Date of Termination” shall mean:

(i)   if your employment is terminated by the Company, the date specified in the
notice by the Company to you that your employment is so terminated;   (ii)   if
you voluntarily resign your employment, 60 days after receipt by the Company of
written notice that you are terminating your employment (provided, that the
Company may accelerate the Date of Termination to an earlier date by providing
you with written notice of such action, or, alternatively, the Company may place
you on paid leave (covering only Base Salary) during such period);   (iii)   if
your employment is terminated by reason of death, the date of death; or   (iv)  
if you resign your employment for Good Reason, 30 days after receipt by the
Company of timely written notice from you in accordance with paragraph 26 of the
letter agreement effective as of December 31, 2008 between you and the Company
(the “letter agreement”), unless the Company cures the event or events giving
rise to Good Reason within 30 days after receipt of such written notice.

“Disability” shall mean your inability, due to physical or mental incapacity, to
substantially perform your duties and responsibilities for a period of 120
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to you.
“Good Reason” shall mean the occurrence of any of the following without your
consent:

(i)   a material diminution in your authority, duties or responsibilities as
Group President – Sportswear of the Company;   (ii)   a reduction in your Base
Salary or Target Bonus;   (iii)   a change in reporting structure so that you
report to someone other than the Chief Executive Officer of the Company;   (iv)
  the removal by the Company of you as Group President – Sportswear of the
Company;   (v)   the failure of a successor to all or substantially all of the
assets of the Company to assume the Company’s obligations under the letter
agreement either in writing or as a matter of law; or   (vi)   requiring you to
be principally based at any office or location other than Manhattan, New York or
any location within a 45 mile radius of Manhattan, New York.

 



--------------------------------------------------------------------------------



 



     Anything herein to the contrary notwithstanding, you shall not be entitled
to resign for Good Reason unless you give the Company written notice of the
event constituting “Good Reason” within 60 days of the occurrence of such event
and the Company fails to cure such event within 30 days after receipt of such
notice.
“Separation From Service” shall mean a termination of your employment in a
manner consistent with Treasury Regulation Section 1.409A-1(h).

 